NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        AUG 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHASE HAYES,                                    No. 17-55396

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00004-BEN-
                                                WVG
 v.

NASSCO,                                         MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Chase Hayes appeals pro se from the district court’s judgment in his action

alleging employment discrimination in violation of Title VII and the Americans

with Disabilities Act (“ADA”). We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal for failure to state a claim under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order). We affirm.

      The district court properly dismissed Hayes’s Title VII and ADA claims

related to his layoff because such claims are barred by the applicable statutes of

limitations. See 42 U.S.C. § 2000e-5(e)(1) (Title VII complainant must file EEOC

charge no later than 180 days, or authorized state or local agency charge no later

than 300 days, after alleged unlawful practice occurred); Douglas v. Cal. Dep’t of

Youth Auth., 271 F.3d 812, 823 & n.11 (9th Cir. 2001) (same statute of limitations

for ADA claims).

      The district court properly dismissed Hayes’s Title VII and ADA claims

related to NASSCO’s rejection of his employment applications because Hayes

failed to allege facts sufficient to show that he was treated less favorably than

others outside of his protected class, or that he was disabled or perceived as

disabled within the meaning of the ADA at the time he applied for these positions.

See Leong v. Potter, 347 F.3d 1117, 1124 (9th Cir. 2003) (setting forth prima facie

case of discrimination under Title VII); Braunling v. Countrywide Home Loans,

Inc., 220 F.3d 1154, 1156 (9th Cir. 2000) (setting forth prima facie case of

employment discrimination under ADA).

                                           2                                     17-55396
      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        3                                   17-55396